Citation Nr: 0920132	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1979 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for hearing loss, left ear, with a noncompensable 
evaluation, and denied service connection for hypertension.

The issue of entitlement to an initial compensable evaluation 
for hearing loss, left ear, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2007.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned rating for 
hearing loss, left ear, in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of 
VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in a letter sent to the Veteran in 
June 2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for hypertension.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
As will be discussed further below, while the Veteran has a 
current diagnosis of hypertension, there is no competent 
medical evidence of record which gives any indication that 
his current hypertension can be related to his time on active 
duty.  The Board has carefully considered the January 2008 
letter from B.A.G., F.N.P., which relates the Veteran's 
current hypertension to his time on active duty.  However, 
for the reasons and bases that will be discussed in the 
analysis section, the Board finds that the January 2008 
letter from B.A.G. does not provide competent evidence which 
links the Veteran's claimed hypertension with his time on 
active duty.  As the claims file contains the Veteran's 
service treatment records and private medical records, the 
Board finds that sufficient competent medical evidence is of 
record to make a decision on the claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Hypertension

In this case, the service treatment records are negative for 
a diagnosis of hypertension.  A November 1979 service 
treatment note shows that the Veteran's blood pressure was 
130/60.  In January 1980, it appears that the Veteran's blood 
pressure was 110/60.  A service examiner noted a blood 
pressure reading of 130/84 on June 11, 1980.  A service 
treatment note from June 17, 1980 lists a blood pressure 
reading of 110/80.  A service dental record lists a reading 
of 110/70 in October 1980.  On April 16, 1981 a service 
examiner recorded a blood pressure reading of 140/100.  The 
following day, a service examiner notated that the Veteran's 
blood pressure was 140/80.  An emergency room record from 
December 1981 lists a blood pressure reading of 160/110.  It 
was noted that the Veteran had been brought to the hospital 
from a motor vehicle accident and had suffered facial 
lacerations.  A treatment record from September 1982 reveals 
a blood pressure reading of 112/78.  A service dental record 
from August 1984 lists a reading of 124/58.  The Veteran and 
a service dental officer signed a statement in December 1984 
indicating that the Veteran did not have high blood pressure.  
The Veteran's December 1984 re-enlistment physical report 
indicates that he had a normal heart and vascular system.  
The blood pressure reading was 129/80.  On the Veteran's 
September 1987 separation examination, it was noted that he 
had a normal heart and vascular system.  The blood pressure 
reading given was 120/78.

In December 1988, the Veteran underwent a three-day blood 
pressure check.  On December 1, 1988, the Veteran had blood 
pressure readings of 146/90 and 142/94 in the morning.  In 
the afternoon, the blood pressure readings were 136/86 and 
154/98.  On December 2, 1988, the morning blood pressure 
readings were 138/92 and 140/92.  The afternoon yielded 
readings of 144/78 and 154/88.  Finally, on December 5, 1988, 
readings of 144/78 and 150/80 were given in the morning, and 
the afternoon readings were 150/84 and 144/84.

A January 1989 letter from K.T.R., Commander, U.S. Navy, 
informed the Veteran that the Commander, Naval Medical 
Command, had reviewed his physical qualifications and said 
that the Veteran did not meet the physical standards required 
for appointment to commissioned status by reason of elevated 
blood pressure.

D.T.M., the Veteran's spouse, submitted a statement in 
January 2008 which states that since she married the Veteran 
in 1991 he had difficulties with hypertension.  She said that 
his hypertension prevented the Veteran from serving in the 
Naval Reserves.

B.A.G., F.N.P., submitted a signed statement dated 
January 2008 which states that the Veteran had been on blood 
pressure medications for greater than ten years.  She stated 
that there was no doubt that the blood pressure problems that 
kept the Veteran from a commission had their origin while the 
Veteran was in the U.S. Navy.  She opined that it was more 
likely than not that his current hypertension was related to 
the hypertension that he had while in the military.

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).  The Board notes that the 
service medical records for the Veteran's period of active 
duty contain elevated blood pressure readings for the Veteran 
on only two days:  one in April 1980, and one in 
December 1980.  The day after the elevated reading in 
April 1980, another blood pressure reading shows that the 
Veteran's blood pressure decreased.  The December 1980 
reading was taken in an emergency room shortly after the 
Veteran experienced a motor vehicle accident.  Thereafter, 
for the remaining seven years of service, no elevated blood 
pressure readings were recorded.  Even extending the benefit 
of the doubt to the Veteran, the Board finds that considering 
the context of the ten normal blood pressure readings taken 
throughout the Veteran's period of active duty, the two 
elevated blood pressure readings do not comprise the 
predominant trend that is required by VA schedular guidelines 
to establish hypertension.

The Board has carefully considered the January 2008 letter 
from B.A.G., F.N.P., which relates the Veteran's current 
hypertension to his time on active duty.  Unfortunately, 
while B.A.G. opined that the Veteran's blood pressure 
problems originated while he was in the Navy and that it was 
more likely than not that his current hypertension was 
related to the hypertension that he had while he was in the 
military, she provided no reasons or bases for her 
conclusion.  Additionally, the Board notes that while B.A.G. 
states that the Veteran had hypertension while in the 
military, a careful review of the Veteran's service treatment 
records shows that during the period while the Veteran was on 
active duty, no service examiner provided a diagnosis of 
hypertension.  B.A.G. provided no discussion of the Veteran's 
recorded blood pressure readings during his period of active 
duty.  She did not mention the two elevated readings and the 
ten normal readings.  The Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the 
January 2008 letter from B.A.G. does not discuss the actual 
blood pressure readings from the Veteran's period of active 
duty and does not provide the scientific and medical 
underpinnings supporting her opinion, the Board finds her 
January 2008 statement to be of less persuasive value.  As 
the service treatment records do not contain a diagnosis of 
hypertension or a predominant trend of high blood pressure 
readings, and there is no competent evidence which links any 
present hypertension to the Veteran's active duty, service 
connection cannot be established for hypertension on a direct 
basis.

The Veteran has asserted that service connection for 
hypertension should be established on a presumptive basis as 
he was discharged from active duty on December 19, 1987, and 
he had elevated blood pressure readings in December 1988.  
However, in order for service connection for hypertension to 
be established on a presumptive basis, hypertension must be 
present to a compensable degree within one year of the 
Veteran leaving active duty.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  A compensable evaluation for hypertension requires 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
Additionally, hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  On three days in December 1988, the 
Veteran had blood pressure readings of 146/90, 142/94, 
136/86, 154/98, 138/92, 140/92, 144/78, 154/88, 144/78, 
150/80, 150/84, and 144/84.  None of these readings show 
diastolic pressure of 100 or more or systolic pressure of 160 
or more.  Additionally, there is no indication that the 
Veteran required blood pressure medication at the time.  
Therefore, as the criteria for a compensable evaluation for 
hypertension were not met within one year of the Veteran's 
discharge from active duty, service connection for 
hypertension cannot be legally presumed.  See 38 C.F.R. §§ 
3.307, 3.309.

The Veteran claims that he is entitled to service connection 
for hypertension as the Navy disapproved his commission based 
on hypertension in their letter dated January 19, 1989.  The 
Board observes that a careful reading of this letter shows 
that no medical diagnosis of hypertension was given:  the 
letter states that the Veteran did not meet the physical 
standards required for a commission because of elevated blood 
pressure.  However, even if the letter stated directly that 
the Veteran was denied a commission due to hypertension, 
service connection for hypertension would still not be 
warranted, as the service treatment records do not contain a 
diagnosis of hypertension or a predominant trend of high 
blood pressure readings, and there is no competent evidence 
which links any present hypertension to the Veteran's active 
duty, and as outlined above, the criteria for a compensable 
evaluation for hypertension were not met within one year of 
the Veteran's discharge from active duty.  Further, VA is not 
bound by the standards imposed by the Navy on their service 
personnel for awarding commissions.  

While the veteran may believe his hypertension was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In this case, the evidence of record shows that the Veteran 
received AN audiological examination at a VA facility in 
August 2007.  Although the examiner provided the audiometric 
findings, no comment was made regarding the functional 
effects caused by the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  Given the above, the Board finds that further 
VA examination of the Veteran is required prior to 
adjudication of this appeal.

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his left ear 
hearing loss.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Then, the AMC/RO should arrange for 
a VA audiological examination of the 
Veteran to determine the extent and 
severity of his service-connected left 
ear hearing loss.  All indicated 
studies should be performed.  The 
examination is to be conducted in 
accordance with the requirements of the 
Disability Examination Worksheet for 
Audio Examinations (revised October 10, 
2008).  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning staged ratings).  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


